Title: From John Adams to Richard Rush, 31 July 1812
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy July 31. 1812

I have received your kind Letter of the 18th of this month with your Oration on the 4th.
Your Oration was first read to me, by the oldest Colonel in the continental Army now living; who has commanded Wilkinson and Brooks, whose blood flowed in the revolutionary War, and whose crippled Limb tho not lost may be compared to Uncle Toby’s. The Veteran exclaimed “This young Gentleman, makes my old blood fly through my Veins as it did when I was young.” The Oddity of the Circumstance induces me to note it.
I have Since read it by myself, with more Serious deliberation; and I think it worthy of the Orator and his Father; worthy of the Sacred Temple in which it was pronounced; worthy of the august Audience assembled to hear it; and worthy of the great Cause in which We are engaged.
The Anecdotes of Hancock and Gadsden excited more Sensibility than you can conceive. Names that I never hear or read but with Tenderness and Reverence. When will the Character of Hancock be understood? Never. I could melt into Tears when I hear his Name. The property he possessed when his Country called him, would purchase Washington and Franklin both. If Benevolence Charity, Generosity were ever personified in North America, they were in John Hancock. What Shall I Say of his Education? his litterary Acquisitions, his Travels, his military civil and political Services? his Sufferings and Sacrifices? I dare not Say even to you, at this time what I think and what I know.
"The Cooperation of the powerful and intelligent State of Massachusetts" might have been commanded by the national Government, and may Still. A Vote of Congress to build a few Frigates would have had the Effect. And it would, next November. I can Say no more. New England has been injured and ill treated: and they have Sense and Feeling. I am determined to Stand or fall with the national Government: but I can See and feel the wrong, the cruel and the unprincipled and unfeeling Wrong, that has been done to this Section of the Union.
With the best Wishes for your Success in Life, and an high Esteem of your Talents and worth. I am your Sincere Friend and obliged / Servant
John Adams